Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
 
Claims 1-13 and 15-18 are pending.
Claim 14 is cancelled.
Claims 1, 5 and 6 are currently amended.
Claim 18 is new.
Claims 12, 13, 15 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-11, 17 and 18 as filed on September 23, 2022 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: 
Claim 8:  “wherein the emulsifying polymer (P) is prepared by polymerisation reaction” should presumably reference the at least one polymerisation reaction of claim 1 or reference a second polymerization reaction.  
Claim 9:  the apparent strikethrough before the “or” should presumably be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 as recites the polymerisation reaction.  There is insufficient antecedent basis for this limitation in the claim because claim 1 from which claim 6 depends recites at least one polymerisation reaction and it is unclear whether the polymerisation reaction of claim 6 references one, more than one, or all of the at least one polymerisation reactions of the antecedent.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites a pH greater than 6.5, a pH less than 13, or a pH from 6.5 to 13, however, claim 1 from which claim 5 depends recites a pH greater than or equal to 6.5.  Claim 5 therefore fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s Remark that the rejection of claim 5 is obviated by the amendment of claim 5 is acknowledged but not found persuasive because the amendment of does not obviate the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2012/0244093, published September 27, 2012, of record) in view of Sasaki et al. (JP H064690 B2, published January 19, 1994, as evidenced by the USPTO translation) as evidenced by Wikipedia “Methyl methacrylate,” last edited September 28, 2022 and by Wikipedia “Ethyl acrylate,” last edited September 5, 2022.
Daniels teaches a cosmetic foam formulation comprising a substantially conventional emulsifier-free emulsion of the oil-in-water type, comprising an oil phase and an aqueous phase, the emulsion comprising at least one surface active ionic polymer comprising an ionic monomer (M1) and at least one further monomer (title; abstract; Figures; paragraphs [0001], [0061]-[0062], [0085]-[0119], [0188]; claims).  The oil phase comprises oils; the emulsions contain 5 to 50 wt% oil phase (paragraphs [0128]-[0135]), as required by instant claims 2 and 3.  The aqueous phase may further comprise adjuvants inclusive of polyols such as glycerol and glycols (paragraph [0136]), as required by instant claim 4.
Ionic monomer (M1) of the ionic polymer is selected from the group consisting of acrylic acid (monomer (a1)), methacrylic acid (monomer (a1)) and acrylamide alkylsulfonic acids such as 2-acrylamido-2-methylpropane sulfonic acid (monomer (a3)) (paragraphs [0093]-[0094], [0103], [0109], [0111]; claims 9, 15-17), as required by instant claims 8 and 18.  Regarding the exclusion of straight or branched C1-C32-alkyl-(EO)n=1-150(meth)acrylate monomers as required by instant claim 17, ionic monomer (M1) does not require such (e.g., paragraphs [0090]-[0097]).  The weight ratio of the ionic monomer (M1) and the at least one further monomer is from 99:1 to 1:99 (paragraph [0115]).
The at least one further monomer of the ionic polymer is selected from the group inclusive of (C1-C30) alkyl esters of acrylic acid, methacrylic acid, maleic acid, fumaric acid and crotonic acid (a2), in particular, (C1-C6) alkyl esters of (meth)acrylate such as methyl acrylate, ethyl acrylate, propyl acrylate or/and butyl acrylate (monomer (a2)) (paragraphs [0098], [0103], [0109], [0111]; claims 15-17).  Regarding the exclusion of straight or branched C1-C32-alkyl-(EO)n=1-150(meth)acrylate monomers as required by instant claim 17, the at least one further monomer does not require such (e.g., paragraphs [0098]-[0099], [0103], [0109]).
The ionic polymer may be pre-neutralized or neutralized during the production of the emulsion by adjusting the pH of the aqueous phase (paragraph [0114]; also [0066]-[0068]), as required by instant claim 9.  The formulations may optionally further comprise inter alia pH regulators (paragraphs [0153]-[0155]).  The pH of the aqueous phase may be adjusted to 6 to 7 (paragraph [0185]), as required by instant claim 5.  
The emulsions contain 0.01 to 10 wt% ionic polymer (paragraph [0084]), as required by instant claim 7.  Because the emulsions contain 5 to 50 wt% oil phase (paragraphs [0128]-[0135]), the amount of polymer taught by Daniels also overlaps the instantly claimed range relative to the amount of hydrophilic / water phase.  See MPEP 2144.05 I.  
The emulsions may optionally further comprise solid emulsifiers such as titanium dioxide, in particular coated titanium dioxide (paragraphs [0120]-[0127]; claims 2-4), as required by instant claim 10.  The emulsions may optionally further comprise active agents (paragraphs [0146]-[0152]).
Daniels does not disclose any film-forming agents (whole document).
Because the pH disclosed by Daniels of 6 to 7 is not considered to disclose the instantly claimed range of a pH greater than or equal to 6.5 as required by claims 1 and 11 with sufficient specificity, the instantly claimed emulsions are not anticipated by Daniels.  See MPEP 2131.03.  However, because the pH disclosed by Daniels of 6 to 7 overlaps the instantly claimed range, the instantly claimed emulsions are prima facie obvious over the teachings of Daniels as elaborated supra.  See MPEP 2144.05 I.  
Although Daniels teaches a weight ratio from 99:1 to 1:99, Daniels does not specifically teach 20 to 70 mol% monomer (a1) and 30 to 80 mol% monomer (a2) as required by claim 6.
This deficiency is made up for in the teachings of Sasaki.
	Sasaki teach an acrylic polymer comprising 75 to 95 wt% ethyl acrylate (molar mass of about 100 g/mole as evidenced by Wikipedia) and 25 to 5 parts by weight methacrylic acid (molar mass of about 100 g/mole as evidenced by Wikipedia) (page 2, [Means for Solving the Problems]).  The cosmetic performance of the polymer may be adjusted by changing the monomer composition ratio of ethyl acrylate and methacrylic acid:  when a cosmetic film that emphasizes water resistance is intended the methacrylic acid content may be lowered and when a cosmetic film that emphasizes alkali solubility is intended the methacrylic acid content may be increased (page 3, top half).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative amount of ionic monomer (M1) inclusive of methacrylic acid to the at least one further monomer inclusive of ethyl acrylate of the at least one surface active ionic polymer of the compositions of Daniels because Sasaki teach the cosmetic performance of such polymers may be adjusted by changing the monomer composition ratio.  There would be a reasonable expectation of success because Daniels embrace essentially any / all weight ratios inclusive of the weight ratios as taught by Sasaki.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s Remark that Daniels lists a multitude of possibilities for both the ionic monomer and the at least one further monomer and Applicant’s citation to Table 3 of US 2021/0161775 is acknowledged but is not found persuasive because a multitude of effective combinations does not render any particular formulation less obvious.  Further, Applicant’s allegation of unexpected results is not found persuasive because the result must be unexpected relative to the prior art.  See generally MPEP 716.02.  Zeng et al. (US 2014/0363385, of record) evidence polymers comprising (meth)acrylate monomer(s) possess the property of water resistance as does Sasaki as newly applied.  Therefore, the rejections over Daniels are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633